Citation Nr: 0506268	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  94-47 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for disorders of the lung, 
heart, blood, brain, and right eye, claimed as secondary to 
the exposure to mustard gas in service.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The appellant served in the National Guard from January 1956 
to March 1957, with subsequent service in the Army Reserve.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision.  

The Board remanded this case to the RO in February 1997 and 
August 2000 for additional evidentiary development.  

In a December 2001 decision, the Board denied the claims of 
service connection for lung, heart, blood, brain and right 
eye disorders, claimed as secondary to exposure to mustard 
gas in service.  The appellant subsequently filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(Court).  

While the case was pending at the Court, the VA Office of 
General Counsel filed an unopposed Motion requesting that the 
Court vacate the Board's December 2001 decision and remand 
the case for further development and readjudication.  

In a March 2003 Order, the Court granted the Motion, vacating 
the December 2001 decision of the Board, and remanding the 
claim for compliance with directives that were specified in 
the Motion.  

In October 2003, the Board once again remanded this case to 
the RO for additional evidentiary development.  



FINDINGS OF FACT

1.  The appellant is not shown to have been exposed to 
mustard gas during service.  

2.  Disorders of the lung, heart, blood, brain, and right eye 
are not shown to be due to mustard gas exposure or any other 
event of the veteran's National Guard and Reserve service.  



CONCLUSION OF LAW

The appellant is not shown to have disability of the lung, 
heart, blood, brain and right eye due to mustard gas exposure 
or other disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

As discussed in the Introduction, the issues presented in 
this case were denied by the Board in a December 2001 
decision. The appellant subsequently appealed that decision 
to the Court.  While that case was pending at the Court, the 
VA General Counsel filed a motion to vacate the Board's 
December 2001 decision.  

In that Motion, it was asserted that the Board had failed to 
identify evidence showing that the appellant had been advised 
which portion of the information and evidence, if any, was to 
be provided by him, and which portion would be provided by 
VA, as required by the VCAA.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

In accordance with the concerns raised in the Motion, the 
Board remanded this case to the RO in October 2003 in order 
to ensure full compliance with the notification provisions of 
VCAA, pursuant to Charles and other applicable authority.  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in February 2004 
in which the RO advised the appellant of the type of evidence 
necessary to substantiate his claims.  

In this letter, the RO also advised the appellant of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The appellant was also advised to identify 
any additional evidence that he believed might be relevant to 
his claim and what VA would do to assist him in the 
development of his claim.  

Although this letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
adjudicated his claims in the 1994 rating decision.  

Furthermore, the notice letters provided to the appellant 
were provided by the AOJ prior to the most recent transfer of 
his case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issues on appeal would not 
be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In particular, the Board notes that the RO has obtained all 
relevant treatment records identified, and the record 
reflects that the appellant underwent VA examinations to 
evaluate his claimed disorders of the lung, heart, blood, and 
eye.  

Although the RO also arranged for the veteran to undergo a VA 
neurological in regard to his claimed brain disorder in 
January 1999, the record reflects that the appellant failed 
to report for this examination.  There is no indication that 
he attempted to reschedule the appointment or inquire about 
an alternative examination date.  

Because the appellant failed to appear for a scheduled VA 
medical examination without good cause shown, the veteran's 
claim must be decided based on the evidence of record.  38 
C.F.R. § 3.655.

The record reflects RO has also contacted appropriate service 
department sources in an effort to substantiate the claim of 
mustard gas exposure in service.  Similarly, the RO contacted 
the National Personnel Records Center (NPRC) in order to 
obtain the service medical records.  Unfortunately, these 
records could not be located by the NPRC.  

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant to the extent possible by apprising him 
as to the evidence needed, and in assisting him in the 
development of his claim.  38 U.S.C.A. §§ 5103 and 5103A 
(West 2002).  


Factual Background

A report of physical examination completed for enlistment in 
January 1956 is negative for any findings regarding the 
lungs, heart, blood, brain, or right eye.  No other service 
medical records are associated with the claims folder.  

Private clinical records dated in November 1981 show that the 
appellant received treatment at that time for a possible 
foreign body in the right eye.  In the following month, he 
was seen with complaints of a possible foreign body in the 
left eye.  His uncorrected visual acuity was found to be 
20/25 in the right eye and 20/25 in the left eye.  

Subsequent clinical records show that the appellant was 
hospitalized at a private facility in October and November of 
1984 for evaluation of a nodule on the left lower lobe of the 
lung.  Upon admission, he also complained of having 
occasional chest pains which consisted of discomfort that he 
described as sharp and pressing, which occurred over the left 
upper thorax.  He indicated that chest pain was occasionally 
related to exercise, although it also occurred at rest and at 
night.  He reported that the pain had persisted for the past 
two and a half years.  

The appellant also gave a history of hospitalization at the 
age of 21 for a "myocardial infarction or stroke," which he 
described as involving an inability to move his right thigh.  
It was noted that this had apparently resolved in about 10 to 
15 days.  The appellant also gave a history of having had an 
episode of sudden blindness that was treated with "ointment" 
and resolved.  

During this hospitalization, the appellant underwent a 
thoracotomy and biopsy of the lung nodule.  A pathology 
examination revealed findings of an old calcified 
histoplasmosis granuloma of the lower lobe of the left lung.  
No malignant criteria were met in the histologic specimen.  

Other impressions noted were those of questionable angina 
pain as well as questionable claudication; a questionable 
history of myocardial infarction or cerebrovascular accident; 
and a questionable episode of blindness that sounded like 
transient ischemic attacks, although it was noted that it 
could have been an eye infection.  

Subsequent private clinical records reflect that, from 1986 
to 1992, the appellant received occasional treatment for 
vision problems, including foreign bodies in each eye.  In a 
September 1986 record, it was noted that his uncorrected 
visual acuity was 20/100 in the right eye and 20 70 in the 
left eye.  It was noted at that time that he was also under 
treatment for heart problems, high blood pressure and 
respiratory difficulties.  Subsequent treatment records 
reflect further complaints of foreign bodies in both eyes.  

In a June 1992 statement, an individual who reported served 
with the veteran during a summer encampment in 1962 or 1963 
at Indiantown Gap, Pennsylvania, reported that he and the 
appellant had participated in a mustard gas drill.  The 
individual indicated that the appellant was overcome during 
the drill and was never the same afterwards.  

Private treatment records dated in 1993 show that the 
appellant complained of a chronic intractable cough.  The 
lungs were noted to have been congested, and an assessment of 
bronchitis was noted.  

During a personal hearing held at the RO in January 1995, the 
appellant testified that he was placed in a tent full of 
mustard gas during a period of training with the National 
Guard.  He reported that he blew the air out of his gas mask 
while in the tent and was promptly overcome by the fumes.  He 
indicated that he lost his health after that incident and 
that the mustard gas had affected his brain, blood, heart, 
right eye and lungs.  The appellant testified that he was 
hospitalized after the incident and was told that he had been 
exposed to mustard gas.  He reported that the incident 
occurred during a summer camp in 1962 or 1963.  

During this hearing, the appellant's wife testified that she 
had been told by the widow of a recently deceased individual 
who had undergone the same experience during military 
training that the substance was mustard gas.  

In a statement received by the RO in February 1995, a private 
physician reported that the appellant had been treated in 
September 1992 for a metallic body in the right eye.  

A private chest x-ray study dated in June 1995 shows no 
evidence of lung disease. The appellant's cardiac silhouette 
was described as being normal.  

In a July 1995 statement, a private physician stated that the 
appellant had a diagnosis of chronic obstructive pulmonary 
disease, which should improve if he moved in a warmer and 
drier climate.

In a Report of Contact dated in June 1997, it was noted that 
a search of the VA Participants List for Mustard Gas Exposure 
had shown that the veteran's name was not on the list.  

In response to an inquiry from the RO, a member of the staff 
of the Historical Division of the U.S, Army Chemical and 
Biological Defense Command explained in a June 1997 letter 
that the appellant's exposure to mustard agent could not be 
confirmed.  It was also indicated that the installation at 
Indiantown Gap was not a facility involved in human 
experimentation.  

In an August 1997 letter from the U.S. Army Medical Research 
and Material Command at Fort Detrick, Maryland, it was noted 
that a search of mustard gas exposure research participant 
records had shown that the appellant's name was not listed as 
a participant.  It was also noted that it was possible that a 
record might exist if the claimant was exposed during 
training, and that a query had been forwarded to the U.S. 
Army Chemical & Biological Defense Command at the Aberdeen 
Proving Ground in Maryland.  

Thereafter, in a September 1997 letter from the U.S. Army 
Chemical & Biological Defense Command, it was noted that a 
search of the organizations files had failed to confirm that 
the appellant had been exposed to mustard gas.  

In a February 1998 statement, a private physician indicated 
that the appellant had had multiple foreign bodies removed 
from his eyes over 20 years.  

In the report of a VA eye examination conducted in December 
1998, it was noted that the appellant had reported a history 
of having vision problems in one eye ever since being exposed 
to mustard gas while in the military service.  An examination 
revealed visual acuity in the right eye of 20/40 that 
pinholed to 20/30 with best correction.  

The appellant reported that he was totally blind in the left 
eye and denied any visual response, including light response, 
in the left eye.  The examiner found no evidence of ocular 
injury due to vesicant (mustard gas) at any time in the past.  
The examiner also found no light perception in the left eye, 
which was noted to be of unknown etiology.  

The examiner further indicated there was no anterior segment 
or posterior segment or optic nerve evidence of any sort that 
would explain a lack of light perception in the left eye.  
The examiner also indicated that there was no evidence of 
exposure to mustard gas or any other agent which affected the 
surface of the eyes and the examiner would not speculate on 
the actual nature or etiology of the perceived "no light 
perception" in the left eye.  

The VA examiner further commented that, when he discussed the 
prior testimony and records in the claims file regarding loss 
of vision in the right eye and the appellant's statements 
during the current examination that the disability in 
question affected the left eye, the appellant was noted to 
state definitely that it was the left eye that had no vision.  
He said that the left eye had been poor ever since the 
"mustard gas thing."  

The examiner reiterated that he had found the anterior 
segment of the left eye, where any damage from mustard gas or 
other chemical agent would have occurred, to be completely 
normal.  He added that surface signs of prior injury were not 
present and intraocular examination also showed no 
explanation for the appellant's claimed marked decrease in 
vision in the left eye.  

In the report of a VA heart examination conducted in December 
1998, it was noted that the appellant had indicated that he 
had experienced blood gushing from the top of his head over 
the last five years.  He also reported that he had had his 
lung resected in the past because of cancer, that he had had 
five heart attacks following his lung surgery and that the 
heart attacks involved chest pain and loss of consciousness 
that lasted for days.  A history of stroke was also reported.  
He complained of having dyspnea on exertion, shortness of 
breath and occasional episodes of chest pain.  

The examiner noted an impression of chronic obstructive 
pulmonary disease secondary to cigarette smoking, thoracotomy 
for chronic bronchitis or bronchiectasis 15 years ago.  

In the report of a December 1998 VA hematology examination, 
the examiner indicated that she had nothing to report as far 
as determining whether the appellant had any hematologic 
problems.  It was noted that he did not give a history of any 
hematologic disorder and that it was at times difficult to 
understand what he was saying.  The veteran reportedly 
refused to undergo any blood tests.  

During a December 1998 VA respiratory examination, the 
appellant reported that he had been exposed to mustard gas 
during a training exercise conducted while he was in National 
Guard summer camp.  The examiner noted that the history of 
this episode was very vague.  

During the examination, the appellant complained of having 
shortness of breath and intermittent wheezing.  A 
cardiovascular examination was found to be entirely within 
normal limits.  An examination of the appellant's chest 
revealed the presence of a thoracotomy scar and a wound from 
an old chest tube on the left lateral posterior wall.  
Percussion revealed a normal note, bilaterally; and 
auscultation revealed normal breath sounds, bilaterally.  It 
was noted that there were no rales, rhonchi or wheezes.  A 
chest x-ray study revealed possible minimal fibrosis and no 
acute pulmonary disease.  

The examiner noted diagnoses of status post left thoracotomy 
for unclear reasons; intermittent dyspnea on exertion which 
was probably related to inadequately treated asthma; and 
possible obstructive sleep apnea that could not be confirmed 
without further testing.  The examining physician commented 
that, given the available information, he was unable to come 
up with a clear-cut diagnosis and conclusion regarding 
sequelae from irritant gas exposure.  

In a July 1999 statement, a private physician indicated that 
the appellant had been seen in July 1992 after being struck 
in the right eye while repairing his car.  He was noted to 
have had a deep metallic corneal foreign body that was 
removed.  It was also noted that, in September 1992, the 
appellant was again seen after being struck in the right eye 
and another metallic fragment was removed.  

The physician indicated that the appellant subsequently had 
slow healing of the cornea which eventually healed with a 
small central scar.  He was again seen in February 1998 and 
again was found to have a large central corneal foreign body.  
This was reportedly removed and the eye was found to be 
clear.  


Analysis

The appellant is seeking service connection for disorders of 
the lung, heart, blood, brain and right eye.  He essentially 
that these disabilities developed as a result of exposure to 
mustard gas during service.  

In this regard, the Board notes that the appellant testified 
during his January 1995 hearing that he was first exposed to 
mustard gas during National Guard training in 1962 or 1963.  
He indicated that he had been overcome by the gas and was 
hospitalized for two days.  

The appellant also testified that he was again exposed to 
mustard gas while serving at Indiantown Gap.  He reported 
that they were specifically told that they were being exposed 
to mustard gas and wore only fatigues during that exposure.  

The record reflects that the NPRC has been unable to locate 
the service medical records.  Under such circumstances, where 
service medical records have been lost or destroyed, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Claims based on the chronic effects of exposure to mustard 
gas are governed by the provisions of 38 C.F.R. § 3.316.  
Those provisions are as follows:

(a) Exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with subsequent development of any of the indicated 
conditions is sufficient to establish service connection for 
that condition:  

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin;  

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease;  

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  

The Board notes that the regulation establishing a 
presumption of service connection for certain disorders based 
on exposure to mustard gas, 38 C.F.R. § 3.316, was 
promulgated because a limited number of military personnel, 
primarily Navy personnel, were experimentally exposed to 
mustard gas during full-body, field, or chamber tests of 
protective equipment during World War II.  

The testing was classified, and military personnel were 
instructed not to disclose participation in the testing.  
Because these veterans would have difficulty establishing 
service connection for any disability resulting from the 
testing, the presumptive provisions were implemented in 1992, 
based upon the results of a review of the relevant medical 
literature.  See Claims Based on Chronic Effects of Exposure 
to Mustard Gas, 57 Fed. Reg. 1,699 (Jan. 15, 1992).  

In Pearlman v. West, 11 Vet. App. 443 (1998), the Court 
addressed the application of 38 C.F.R. § 3.316.  The Court 
indicated that, under 38 C.F.R. § 3.316, the initial burden 
of submitting a claim was relaxed for veterans who 
subsequently developed conditions specified by the 
regulation, to the extent that the regulation did not require 
evidence of a medical nexus for those conditions, but rather 
a nexus was presumed if the other conditions required by the 
regulation were met.  Pearlman, 11 Vet. App. at 446.  

In Pearlman, the Court further indicated that "whether or not 
the veteran [met] the requirements of this regulation (38 
C.F.R. § 3.316), including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board therefore, must consider 
the credibility of the veteran's testimony in light of all 
the evidence in the file.... Thus, under this regulation, the 
Board [was] charged with the very difficult task of 
ascertaining what transpired more than fifty years ago with 
very little evidence to consider."  Pearlman, 11 Vet. App. at 
446.  

In this case, there is no indication in the treatment records 
currently associated with the claims folder that the 
appellant has ever developed any of the disabilities 
recognized under 38 C.F.R. § 3.316(a) as being related to 
exposure to nitrogen or sulfur mustard or Lewisite.  

In this regard, the Board notes that the appellant underwent 
a thoracotomy in November 1984 for removal of a lung nodule, 
and that it was initially thought that the nodule represented 
carcinoma.  However, biopsy revealed no evidence of 
malignancy in the nodule.  He was given a final diagnosis of 
an old calcified histoplasmosis granuloma of the lower lobe 
of the left lung.  Thus, the Board finds that the November 
1984 thoracotomy was not the result of lung cancer.  

The Board notes that the other treatment records associated 
with the claims folder are negative for any diagnoses of lung 
cancer or any other disability recognized under 38 C.F.R. 
§ 3.316.  Thus, the Board finds that the provisions of 38 
C.F.R. § 3.316 do not apply.  

The Board is cognizant that, even if the criteria for service 
connection under the provisions of 38 C.F.R. § 3.316 are not 
met, an appellant is not precluded from establishing service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the Board 
has also considered the claim on a direct service connection 
basis.  

However, having reviewed the complete record, the Board finds 
that the preponderance of the evidence establishes that the 
appellant did not incur disability of the lung, heart, blood, 
brain or right eye, as a result of any incident of military 
service, to include exposure to mustard gas in service.  

In reaching these conclusions, the Board found the most 
probative evidence of record to be the responses from service 
department sources regarding the RO's inquires into the 
alleged exposure to mustard gas.

In this regard, the Board notes that the RO conducted a 
thorough search of available relevant sources in attempt to 
verify the alleged exposure to mustard gas.  Specifically, 
the RO consulted the Participants List for Mustard Gas 
Exposure maintained by the VA; the U.S. Army Medical Research 
and Material Command at Fort Detrick, Maryland; the U.S. Army 
Chemical & Biological Defense Command at the Aberdeen Proving 
Ground in Maryland; and the Historical Division of the U.S, 
Army Chemical and Biological Defense Command.  

However, none of these organizations provided any information 
to establish that the appellant had ever been exposed to 
mustard gas in connection with any period of active or 
inactive duty for training.  In fact, consultation with these 
sources revealed that the appellant was not included among 
the lists of participants in mustard gas exposure maintained 
by VA and the Army Medical Research and Material Command, and 
that the military installation at Indiantown Gap was not a 
site where tests involving mustard gas had taken place.  

In light of this information, the Board concludes that the 
preponderance of the evidence is against finding that the 
appellant was exposed to mustard gas during service.  

The Board notes that the appellant and the individual who 
submitted the June 1992 statement supporting the assertions 
that he was exposed to mustard gas are not considered 
competent to establish that he in fact was exposed to mustard 
gas during service.  See Pearlman, supra.  

While they may sincerely believe that they were exposed to 
mustard gas in service, the Board believes the lack of 
verification from these multiple service department sources 
to be more credible than their recollections, sincere though 
they may be, several decades after the fact.  

The Board has reviewed the medical evidence submitted in 
support of the claim, as well as the reports of VA 
examinations conducted in December 1998.  However, there is 
nothing in this evidence that could service to establish that 
the appellant was exposed to mustard gas in service.  

In addition, these records are negative for any finding that 
the appellant incurred disorders of the lung, brain, blood, 
heart or right eye based as a result of such exposure or due 
to any other disease or injury incurred in service.  

Although the appellant may sincerely believe that he 
developed disabilities as a result of exposure to mustard 
gas, he is not considered qualified to render medical 
opinions regarding diagnoses or the etiology of medical 
disorders, and his opinion is entitled to no weight or 
probative value in that regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993)  

In short, the Board finds that the evidence of record fails 
to support a conclusion that the claimed disorders of the 
lung, heart, blood, brain, and right eye are related to 
mustard gas exposure or any other disease or injury in 
service.  Thus, the benefits sought on appeal are denied.  



ORDER

Service connection for disorders of the lung, heart, blood, 
brain and right eye as secondary to the exposure to mustard 
gas in service is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


